DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.
Claims 1, 3-6, 8-10, 12-23 are pending. The amendment filed on 08/17/2020 has been entered. Claims 12-13 are withdrawn. Claims 1, 3-6, 8-10, 14-23 are under consideration.
Applicant’s election of (i) in vitro method and (ii) TLX as a transcription factor remains acknowledged.
Priority
Acknowledgement is made of applicant's claim for priority under 35 U.S.C. 119{a)-(d) based on application foreign application PCT/EP2013/G0G573, filed February 27, 2013; which claims priority to European Application No. 12001981.5, filed March 21, 2012, thus accorded priority to March 21,2012.
Maintained Modified/Claim Rejections-USC §112/Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
s 1, 3-6, 8-10, 14-23 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 1, recites the phrase “a step of contacting the somatic cell with an Oct4 protein, and with one or more transcription factors selected from Sox2, cMyc and Klf4, 
wherein the somatic cell is contacted with the Qct4 protein for a limited time period, wherein the limited time period is 10 days or less, and 
wherein the somatic cell is contacted with the one or more transcription factors for a longer time period than the limited time period of contacting the somatic cell with the Oct4 protein and up to a time period that constitutes a contacting of the somatic cell with the one or more transcription factors during the entire process of reprogramming of the somatic cell, 
wherein the entire process of reprogramming with one or more transcription factors is up to 22 days”. It is not clear the set forth step involved in the method/process, it is unclear what method/process applicant is intending to encompass. The claim is indefinite where it merely recites during the entire process of reprogramming of the somatic cell without any active, positive steps delimiting how this incorporation is actually practiced. The question arises “the entire process of reprogramming with one or more transcription factors Sox2, cMyc and Klf4 within the window of timeline up to 22 days in relation to wherein the somatic cell is contacted with the Oct4 protein for the limited time period is 10 days or less, because the single step is reprogramming of the somatic cell is up to 22 days and thus, the claim is confusing in relation to timeline of when contacting Oct4 protein within the window of timeline up to 22 days, is it 10 days or less from 22 days or from 10 days of less or from another day within the window of up to 22 days, or when?. Thus renders the claim indefinite of the timeline metes and bounds. 
Claims 3-6, 8-10, 14-23 are rejected for the same reason as claim 1 because they depend from claim 1 and fail to remedy the indefiniteness of claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-6, 8-10, 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for;
an in vitro method of deriving an induced neural stem cell (iNSC) by nuclear reprogramming of a somatic cell, said method comprising;
culturing the somatic cell with an Oct4 protein and with one or more transcription factors Sox2, Klf4 and c-Myc for a limited time period of 10 days or less in the presence of neural induction medium on adherent culture;
replacing the neural induction medium daily on the adherent culture of step (a) for subsequently picking neurosphere-like colonies after 8-12 days; and 
collecting reprogrammed somatic cells into iNSCs expressing Pax6, by dissociating the neurosphere-like colonies into single iNSCs, wherein the entire process of reprogramming the somatic cell into iNSC expressing Pax6 with one or more transcription factors is up to 22 days, does not reasonably provide enablement for (i) without neural induction medium and (ii) without picking neurosphere colonies and (iii) without adherent culture. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention.
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[Wjhile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The nature of the Invention
Claims are directed to an in vitro method of deriving an induced neural stem cell (iNSC) by nuclear reprogramming of a somatic cell, wherein the method comprises a step of contacting the somatic cell with an Oct4 protein, and with one or more transcription factors selected from Sox2, cMyc and Klf4, wherein the somatic cell is contacted with the Qct4 protein for a limited time period, wherein the limited time period is 10 days or less, and wherein the somatic cell is contacted with the one or more transcription factors for a longer time period than the limited time period of contacting the somatic cell with the Oct4 protein and up to a time period that constitutes a contacting of the somatic cell with the one or more transcription factors during the entire process of reprogramming of the somatic cell, wherein the entire process of reprogramming with one or more transcription factors is up to 22 days, and wherein the iNSC expresses the neural stem cell marker Pax6.
Breadth of the claims
Claims broadly embrace contacting the somatic cell with an Oct4 protein and with one or more transcription factors selected from Sox2, cMyc and Klf4 in vitro under any culture medium and ultimately arriving to an induced neural stem cell (iNSC) which is unpredictable.
Guidance of the Specification and the Existence of Working Examples \
The specification described the generation and characterization of induced neural stem cells (iNSCs) from mouse embryonic fibroblasts ([0088] FIG. 1 as depicted below). 

    PNG
    media_image1.png
    209
    699
    media_image1.png
    Greyscale



The specification only describes cell culture and infection for transdifferentiation experiments with recombinant Oct4-TAT protein, Oct4-GiP mouse embryonic fibroblasts (MEFs) are infected with retroviruses encoding for Sox2, Klf4 and c-Myc (see Example 1) (pooled in equal parts) and supplemented with polybrene (4pg/mL; Millipore, Billerica, Mass.) [0141]. Cells are incubated with viral particles for 16 hours [0142].  Oct4-TAT protein is applied after the virus-containing supernatant is removed. Experiments are carried out in iNS induction medium (DMEM/F12, 2% FCS, 8% Serum Replacement, 1.times. N2, 2 mM L-glutamine, 100 .mu.M .beta.-mercaptoethanol, 1.times. NEAA and 1000 U/ml ESGRO; all media and cell culture supplements are purchased from Life technologies, Carlsbad, Calif., if not otherwise stated). The medium is changed daily [0143]. Direct Conversion of Adult Mouse Tail Tip Fibroblasts (TTFs). [0145] TTFs obtained from WT mice are passaged 2-4 times and retrovirally transfected with Klf4, Sox2 and c-Myc. One day after splitting, synthetic Oct4-encoding mRNA is transfected twice, at day 1 (4 .mu.g/6-well) and day 3 (2.5 .mu.g/6-well) using the TransIT-mRNA reagent (Mirus Bio, Madison, Wis.) according to manufacturer’s instructions. After 16 hours the medium containing synthetic mRNA and transfection reagent is replaced with fresh medium. 
(ii) The specification also very narrowly only teaches from day 1 to day 7 cells are cultured in iNS induction medium, followed by a 1:1 mix of iNS induction and propagation medium from day 8 on. Beginning on day 15, neurosphere-like structures appear in the culture dish, which are subsequently isolated on day 21 [0144]. Five days of Oct4 protein transduction into 130,000 SKC-infected fibroblasts generate up to 11 GFP-negative neurosphere-like structures (FIG. 1B). Staining of neurosphere-like colonies at the primary plate reveal .beta.-III-tubulin-positive processes emanating from the colonies (FIG. 1C). Similar structures are found in SKC-infected tail tip fibroblast cells transfected with Oct4-encoding mRNA (FIG. 2). The colonies are picked 18 days post-infection and plated in NS propagation medium. NSC-like cells grow out of the spheres (FIG. 1D) and can be kept in adherent culture (FIG. 1E) [0147] (example 1).
(iii) the specification also very narrowly only teaches after 18-22 days neurosphere-like colonies are picked, transferred to Polyornithine/Laminin (POL)-coated culture dishes and kept in NS propagation medium (Euromed-N, EuroClone, Siziano, Italy), 1.times. N2 (Life technologies, Carlsbad, Calif.), 10 ng/ml bFGF (Life technologies, Carlsbad, Calif.) and 10 ng/ml EGF (R&D Systems, Minneapolis, Minn.). During the first 24 hours neurosphere-like colonies attached to the culture dish and iNS cells start to migrate out. 2 days later cells are washed with PBS (Life technologies, Carlsbad, Calif.) and dissociated for 5 min with 0.5% Trypsin/EDTA solution (Life technologies, Carlsbad, Calif.) to achieve a single cell suspension. Trypsin activity is inhibited with Trypsin Inhibitor (Life technologies, Carlsbad, Calif.). For maintenance culture 7.times.10.sup.5 cells are seeded onto POL-coated 6-cm culture dishes and splitted every 3 to 4 days. The medium is changed every other day, while EGF and bFGF are applied daily [0148], example 2). Immunostaining reveals that the transdifferentiated cells consistently express numerous neural stem cell markers including Nestin and Olig2 (FIGS. 1F,G), Sox2 and Blbp (FIG. 1H). RT-PCR analysis of transdifferentiated cells confirm transcription of Pax6, Blbp and Sox2 (FIG. 2), all of which are characteristic markers of NSCs [0157].
However, the specification fails to provide guidance for culturing a somatic cell (i) without neural induction medium and (ii) without picking neurosphere colonies and (iii) without adherent culture and ultimately arriving into iNSCs in any predictable culture in vitro than those exemplified in the specification. For example, Efe et al, (Nature Cell Biology, 13(3): 1-10, 2011) notes that conversion of mouse fibroblasts cultured with as little as 4 days of transgenic expression of Oct4, Sox2, Klf4 and cMyc can be directly reprogrammed to spontaneously contracting patches of differentiated cardiomyocytes over a period of 11–12 days. Efe notes that several lines of evidence suggest that a pluripotent intermediate is not involved (abstract). Efe teaches MEFs after viral transduction with Oct4, Sox2, Klf4 and c-Myc and reprogramming 


    PNG
    media_image2.png
    192
    760
    media_image2.png
    Greyscale
 
As such, the breadth of the instant step encompassing culturing (i) without neural induction medium and (ii) without picking neurosphere colonies and (iii) without adherent culture will not predictably arrive at an iNSC because lacking those conditions the art teaches will derive at cardiomyocytes.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Withdrawn/Claim Rejections - 35 USC §103/ Necessitated by Amendment
 (1) Claims 1, 3, 5-6, 9-10, 14-15, 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (PNAS, 108(19): 7838-7843, 2011, Epub 2011 Apr 26, 2011 IDS) in view of Tsan (Current Molecular Medicine, 12: 126-137, February, 2012), Huang, (W02Q11/0599920, IDS) is withdrawn in view of applicants amendments, to base claim 1 to recite “a step of contacting the somatic cell with an Oct4 protein, and with one or more transcription factors selected from Sox2, cMyc and Klf4, wherein the somatic cell is contacted with the Qct4 protein for a limited time period, wherein the limited time period is 10 days or less, and wherein the somatic cell is contacted with the one or more transcription factors for a longer time period than the limited time period of contacting the somatic cell with the Oct4 protein and up to a time , wherein the entire process of reprogramming with one or more transcription factors is up to 22 days, and wherein the iNSC expresses the neural stem cell marker Pax6.
(2) Claims 1,4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (PNAS, 108(13): 7838-7843, 2011, Epub 2011 Apr 26, 2011 IDS) in view of Tian (Current Molecular Medicine, 12: 126-137, February, 2012) and further in view' of Zhu (Cell Stem Cell, 7(6): 1-9, 2010 previously cited; Pang et al (Nature, 476: 220-223, 2011, previously cited) is withdrawn in view of applicants amendments, to base claim 1. 
(3) Claims 1, 8, 17-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (PNAS, 108(19): 7838-7843, 2011, Epub 2011 Apr 26, 2011 IDS) in view of Tian (Current Molecular Medicine, 12: 128-137, February, 2012) and further in view of Huang, (W02011/0599920, IDS) is withdrawn in view of applicants amendments, to base claim 1. 
Conclusion

No claim allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632